          Case 3:19-cv-02808-JCS Document 4 Filed 05/22/19 Page 1 of 2



 1   LEWIS & LLEWELLYN LLP
     Paul T. Llewellyn (Bar No. 216887)
 2   pllewellyn@lewisllewellyn.com
     Nicolas V. Saenz (Bar No.284087)
 3   nsaenz@lewisllewellyn.com
     505 Montgomery Street, Suite 1300
 4   San Francisco, California 94111
     Telephone: (415) 800-0590
 5   Facsimile: (415) 390-2127

 6   PIVOTPOINT LAW, P.C.
     Brian Lee (Bar No. 197233)
 7   blee@pivotpointlaw.com
     303 Twin Dolphin Drive, Suite 600
 8   Redwood City, California 94065
     Telephone: (650) 251-4200
 9   Facsimile: (650) 251-4201

10   Attorneys for Petitioners
     QCT, LLC, and QCH, Inc.
11

12

13
                                 UNITED STATES DISTRICT COURT
14
                 NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
15

16

17                                                 CASE NO: 3:19-CV-02808

18   QCT, LLC a California limited liability       PETITIONER QCT, LLC’S FED. R.
     company and QCH, INC. a Nevada corporation,   CIV. P. 7.1 CORPORATE DISCLOSURE
19                                                 STATEMENT AND CIV. L.R. 3-15
            Petitioners,                           CERTIFICATION OF INTERESTED
20                                                 ENTITIES
21          v.

22   REDAPT, INC., a Washington corporation,

23          Respondent.
24

25

26

27

28


     PETITIONER QCT, LLC’S CORP DISCLOSURE -CERTIFICATE OF INTERESTED ENTITIES
           Case 3:19-cv-02808-JCS Document 4 Filed 05/22/19 Page 2 of 2



 1          FEDERAL RULE OF CIVIL PROCEDURE 7.1, DISCLOSURE STATEMENT
 2          Petitioner QCT, LLC, by its undersigned counsel, certifies that it is a private, non-
 3   governmental party that is a wholly owned subsidiary of Quanta Computer Inc., a publicly held
 4   company in Taiwan.
 5           CIVIL LOCAL RULE 3-15, CERTIFICATION OF INTERESTED ENTITIES
 6          Pursuant to Civil L.R. 3-15, the undersigned certifies that QCT, LLC’s parent corporation,
 7   Quanta Computer Inc. (i) has a financial interest in the subject matter in controversy and, (ii) has a
 8   non-financial interest in the party that could be substantially affected by the outcome of this
 9   proceeding.
10

11   Dated: May 22, 2019                              LEWIS & LLEWELLYN LLP
                                                         Paul T. Llewellyn
12                                                       Nicolas V. Saenz
13
                                                       By:      /s/ Nicolas V. Saenz
14                                                           Nicolas V. Saenz
                                                             Attorney for Petitioners QCT, LLC and
15                                                           QCH, Inc.
16

17

18

19
20

21

22

23

24

25

26

27

28
                                         1
     PETITIONER QCT, LLC’S CORP DISCLOSURE -CERTIFICATE OF INTERESTED ENTITIES
